i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-10-00105-CV

                                         Warren Clayton FRY,
                                              Appellant

                                                   v.

                                           Connie Low FRY,
                                               Appellee

                          From the County Court at Law, Kerr County, Texas
                                      Trial Court No. 08-600C
                            Honorable Spencer W. Brown, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 7, 2010

DISMISSED

           When Warren Clayton Fry filed this appeal, he was required to pay a $175.00 filing fee. See

TEX . GOV ’T CODE ANN . §§ 51.207(b)(1), 51.941(a) (Vernon 2005); id. §§ 51.208, 51.0051 (Vernon

Supp. 2009); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE

SUPREME COURT          AND THE    COURTS    OF   APPEALS   AND   BEFORE   THE   JUDICIAL PANEL     ON


MULTIDISTRICT LITIGATION (Misc. Docket No. 07-9138, Aug. 28, 2007) § B.1.(a). Fry did not pay
                                                                                         04-10-00105-CV



the required filing fee. The clerk of this court notified Fry by letter dated February 11, 2010, that his

notice of appeal was conditionally filed and the filing fee was due no later than February 22, 2010.

On March 5, 2010, when the fee remained unpaid, this court ordered that Fry must, not later than

March 15, 2010, either (1) pay the applicable filing fee or (2) provide written proof to this court that

he is indigent or otherwise excused by statute or the Texas Rules of Appellate Procedure from paying

the fee. See TEX . R. APP . P. 5 (“A party who is not excused by statute or these rules from paying

costs must pay—at the time an item is presented for filing—whatever fees are required by statute or

Supreme Court order. The appellate court may enforce this rule by any order that is just.”). The court

advised Fry that if he failed to respond satisfactorily within the time ordered, the appeal would be

dismissed. See TEX . R. APP . P. 42.3.

        The filing fee has not been paid, and appellant has not otherwise responded to our March 5

order. We therefore dismiss this appeal for want of prosecution.



                                                         PER CURIAM




                                                   -2-